COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 DIANA DOUGLAS,
                                                 §              No. 08-12-00259-CV
          Appellant/Cross-Appellee,
                                                 §                 Appeal from the
 v.
                                                 §           383rd Judicial District Court
 EDDIE G. DOUGLAS,
                                                 §            of El Paso County, Texas
          Appellee/Cross-Appellant.
                                                 §                  (TC# 88-7957)




                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the
judgment. We therefore reverse the portion of the trial court’s clarification order awarding
Appellant/Cross-Appellee 4.096 percent of Appellee/Cross-Appellant’s disposable retired pay
and $9,877.54 in arrearages. We therefore render judgment awarding Appellant/Cross-Appellee
5.68078766679622 percent of Appellee/Cross-Appellant’s disposable retired pay and $14,979.04
in arrearages. We further remand to the trial court to determine and award pre- and post-
judgment interest. The trial court’s judgment is otherwise affirmed.
       It is further ordered that Appellant/Cross-Appellee recover from Appellee/Cross-
Appellant all costs of this appeal, for which let execution issue. This decision shall be certified
below for observance.

       IT IS SO ORDERED THIS 14TH DAY OF NOVEMBER, 2014.

                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J. Not Participating